Citation Nr: 0830922	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-13 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from April 1944 to August 
1945.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death. 

This matter was previously before the Board in March 2007 
when it was remanded for additional development.  It has now 
been returned to the Board for further review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The veteran died on February [redacted], 2004.  The cause of 
death was an abdominal aortic aneurysm.

2.  At the time of the veteran's death, service connection 
was established for post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling.  

3.  The veteran's service connected PTSD was a contributory 
cause of his death. 



CONCLUSION OF LAW

The cause of the veteran's death was service connected.  
38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. § 3.312 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

Pursuant to 38 U.S.C. § 1310, dependency and indemnity 
compensation (DIC) is paid to a surviving spouse of a 
qualifying veteran who died from a service-connected 
disability.  See Darby v. Brown, 10 Vet. App. 243, 245 
(1997).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

The appellant contends that the veteran's service connected 
PTSD brought about the cause of the veteran's death.  She 
argues that the mental stress from the PTSD contributed to 
the development and rupture of the aortic aneurysm that 
resulted in the veteran's demise. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record includes the veteran's death certificate.  This 
shows that the veteran died on February [redacted], 2004.  The place 
of death was St. Luke's Hospital Center.  The death 
certificate did not include a cause of death.  

The record further shows that the veteran was service 
connected for PTSD at the time of his death.  This disability 
was evaluated as 50 percent disabling, and was his only 
service connected disability.  

Surgical records from St. Luke's Hospital dated February 2004 
show that the veteran underwent surgery in order to repair a 
significant defect in the left lateral wall of the aorta.  
The posterior wall at the inferior aspect of the aneurysm was 
completely gone.  Attempts were made at grafts and to oversew 
the bleeders, but it became impossible to keep up with the 
progressive hemorrhage.  During this time the veteran had 
repeated hemodynamic deterioration, and ultimately became 
profoundly hypotensive and unresponsive to resuscitative 
maneuvers.  The veteran was declared dead, presumably as a 
consequence of the massive blood loss, hypothermia, acidosis, 
and coagulopathy.  

The medical records show that the veteran was receiving 
psychiatric treatment for PTSD from N.M., M.D.  She noted 
that the cause of death was a spontaneous rupture of an 
abdominal aortic aneurysm.  The doctor stated that in the 
period prior to the veteran's death, he had been experiencing 
fluctuations in his mood with increased anxiety.  She added 
that this would affect his blood pressure.  The doctor said 
that the veteran was in an agitated state at the time of his 
collapse, which could lead to an increase in blood pressure, 
which in turn could lead to the ruptured abdominal aortic 
aneurysm.  

An additional private medical opinion was obtained by the 
veteran's representative in August 2008.  This examiner noted 
that the veteran's claims file and pertinent medical records 
had been reviewed, and she discussed these records in her 
report.  The veteran's PTSD was noted to have been worsening 
in the years before his death.  The doctor cited several 
studies that showed links between mental stress and the 
development of both hypertension and cardiovascular disease.  
She further noted that hypertension and atherosclerosis were 
major contributing factors in the development of aneurysms.  
Therefore, the doctor concluded that it was at least as 
likely as not that the worsening stress situation associated 
with the service connected PTSD had both a direct effect as 
well as an indirect effect through hypertension on the 
development of atherosclerosis, and that both hypertension 
and atherosclerosis contributed to the development of the 
aortic aneurysm and the veteran's demise.  

The veteran was not service connected for either 
hypertension, cardiovascular disease or an aneurysm at the 
time of his death.  However, the appellant has submitted two 
opinions that state the veteran's service connected PTSD 
contributed to the development of the aneurysm that led to 
the veteran's death.  The August 2008 opinion is particularly 
persuasive in that it was based on a review of the veteran's 
medical records as well as a literature review.  This opinion 
stated it was as likely as not that the veteran's PTSD was 
both a direct and indirect contribution to the cause of the 
veteran's death.  It also explained why the lack of evidence 
of high blood pressure at the time of the veteran's death did 
not change the opinion.  There is no medical opinion to the 
contrary.  Therefore, entitlement to service connection for 
the cause of the veteran's death is established.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


